Citation Nr: 1744277	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  12-00 068A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to basic eligibility to 38 U.S.C.A. Chapter 33 (Post-9/11 GI Bill) education benefits.  

2.  Entitlement to basic eligibility to 38 U.S.C.A. Chapter 30 (Montgomery GI Bill)  educational benefits. 

3.  Entitlement to basic eligibility to Chapter 1606 educational benefits (Montgomery GI Bill - Selected Reserve Educational Assistance Program).

(The issues of whether new and material evidence has been received to reopen claims of entitlement to service connection for skin discoloration, hypertension, an acquired psychiatric disorder to include posttraumatic stress disorder, and toenail discoloration are addressed in a separate Board decision.)


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Counsel


INTRODUCTION

The Veteran had verified active service from August 1967 to June 1979 and December 1990 to May 1991, with subsequent Air Force Reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, denying the claim for educational assistance benefits.  The Veteran testified before the undersigned in March 2017.

The issue of entitlement to basic eligibility for 38 U.S.C. Chapter 33 (Post-9/11 GI Bill) education benefits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At a March 2017 Board hearing, the Veteran expressed a desire to withdraw the issues of entitlement to basic eligibility to 38 U.S.C.A. Chapter 30 educational benefits (Montgomery GI Bill), and benefits under Chapter 1606 educational benefits (Montgomery GI Bill - Selected Reserve Educational Assistance Program).


CONCLUSION OF LAW

The criteria to withdraw the appeal of the claims regarding entitlement to basic eligibility to 38 U.S.C.A. Chapter 30 educational benefits (Montgomery GI Bill), and benefits under Chapter 1606 educational benefits (Montgomery GI Bill - Selected Reserve Educational Assistance Program) have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.204, 20.1404 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing, except for appeals withdrawn on the record at a hearing, at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204(c).

At the March 2017 Board hearing, the Veteran indicated that he wished to withdraw the appeal of the claims regarding entitlement to 38 U.S.C.A. Chapter 30 educational benefits (Montgomery GI Bill), and benefits under Chapter 1606 educational benefits (Montgomery GI Bill - Selected Reserve Educational Assistance Program).  Accordingly, the Board does not have jurisdiction to review the appeal of these issues, and the claims must be dismissed.


ORDER

The claims of entitlement to 38 U.S.C.A. Chapter 30 educational benefits (Montgomery GI Bill), and benefits under Chapter 1606 educational benefits (Montgomery GI Bill - Selected Reserve Educational Assistance Program) are dismissed.




REMAND

The Veteran contends that he is entitled to eligibility for 38 U.S.C. Chapter 33 (Post-9/11 GI Bill) education benefits.  He argues that he served on active duty after September 11, 2001, to specifically include service from approximately January to July 2002 with the 88th Aerial Port Squadron (514th Air Mobility Wing) at McGuire Air Force Base.

The amount of educational assistance payable under 38 U.S.C. Chapter 33 is calculated in accordance with a table measuring the aggregate length of creditable active duty service after September 10, 2001.  38 C.F.R. § 21.9640 (2016).  Active duty means full-time duty in the regular components of the Armed Forces or under a call or order to active duty under 10 U.S.C.A. §§ 688, 12301(a), 12301(d), 12301(g), 12302, or 12304 (West 2014).  Id.  

While VA is bound by the findings of the service department as to the dates served by the appellant, Duro v. Derwinski, 2 Vet. App. 530, 532 (1992), the record does not show that VA has exhausted all possible sources of records that may help verify the appellant's assertions. In this regard, the record shows that VA should attempt to verify the Veteran's claimed period of service from January 2002 to July 2002 by contacting all appropriate sources, to include securing pay records for this period, and affording the Veteran the opportunity to submit copies of any orders or other documents which would verify active duty service during this period.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and invite him to submit copies of any and all orders received between September 2001 and July 2002, or any other documents relating to his claimed period of active duty service from January 2002 to July 2002.

2. Obtain the Veteran's complete service personnel records, including all records associated with his Air Force Reserve service and any service during the period between September 2001 and July 2002.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) (2016) and associate all records with the claims file.  

3. Contact the Air Force Reserve Personnel Center Headquarters and the Defense Finance and Accounting Service and request that they verify the nature of any service, active duty, active duty for training, inactive training, etc., between September 2001 and July 2002.  The Defense Finance and Accounting Service must review the various pay accounts to determine the account (i.e. active duty, active duty for training, inactive duty training) for each and every term of service performed during this period.  

The AOJ is advised that fulfillment of this directive WILL NOT be accomplished by securing the appellant's Chronological Statement of Retirement Points.

4. If VA cannot locate all of the foregoing Federal records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  Then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

5. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim must be readjudicated, taking into consideration all additional relevant evidence associated with the record.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


